The prisoner was indicted, with two other slaves, Aaron and Gause or Gauzey, for the murder of their master, William D. Davenport. There was a count also against Gauzey as principal, and Aaron and the prisoner George, as accessories before the fact.
It appeared that the deceased came to his death by gunshot wounds, inflicted on his breast, on the night of 2nd of February, 1858. The gun was discharged about seven o'clock at night, while the deceased was standing in his back piazza, not far from the houses occupied by the accused and other slaves belonging to him.
The confessions of the prisoners, being offered in evidence, they were objected to, upon the ground, that they were unfairly and illegally obtained. The following are stated as the circumstances attending the obtaining of the confessions:
Mr. John A. Benbury stated, that he heard of no threats up to twelve o'clock of the day; that Gauzey was taken up about one o'clock, and was brought into the house; he, as well as George and Aaron, was in irons and closely guarded; that one Lindsay came up to Gauzey, very much excited, and said to him, "you had as well tell me whose that gun is, or I'll kill you," at the same time he struck him a blow in the face; he then added, "Aaron and George say you know all about it, and if you don't tell all about it, I'll kill you." The witness Benbury then interposed, and no confession was made then.
Joseph B. Davenport stated, that "he said to the prisoner George," "tell about it; they will hang you if you don't;" that he then made no confession; that there was a large crowd on the ground, and they were much excited. Shortly after the above, the confessions now offered to be given in evidence were made."
S.W. Davenport stated, that he heard several men say, that the negro who did it deserved to be burnt, but this was not in the presence, or hearing of either of the prisoners.
The Court overruled the objection, and the evidence was *Page 235 
admitted. The prisoners were found guilty of murder, and upon judgment being pronounced against them, the defendant George appealed to this Court.
The evidence discloses a horrid murder, committed under circumstances well calculated to excite and alarm the people of the neighborhood. It was the duty of every good citizen to do his utmost in order to find out the perpetrators of the crime, but care should have been taken not to exceed the limits allowed by the rules of law. The prisoner may be guilty, but, to justify a conviction, his guilt must be proved according to law. This has not been done, because of error in admitting as evidence the confessions of the prisoner whose case is now before us, and also in admitting the confessions of Gauzey, which had such a bearing upon the case of the prisoner, standing charged as an accessory, as to entitle him to the benefit of the objection.
The confessions were extracted by means calculated to excite the fear ofpresent death in the firmest mind. The prisoners were in irons; a large crowd had assembled and became very much excited; one strikes Gauzey in the face, and threatens to kill him "if he don't tell all about it;" another says to George, "tell about it, they will hang you if you don't," and there "they" stood — an infuriated crowd! This was as direct an appeal to his fear as could have been made, and had he confessed at the instant, it was conceded in the argument, the evidence would not have been admissible; but it was insisted that as the confession was made afterwards the objection did not apply. What length of time intervened is not stated; the case merely sets out, that, "shortly after the above," the confession was made. It is apparent that not more than an hour — possibly only a few moments, intervened, and the circumstances of terror remained the same. There was the same infuriated crowd to which the attention of the *Page 236 
prisoner had been directed. Some of them said, "the negroes who did it deserved to be burnt." True, the prisoner did not hear this, but the demonstrations of a crowd where such sentiments are uttered, can be judged of and felt by an unfortunate being, who knows that he is within its power, without hearing what is said. To support the distinction contended for, it was necessary to show that such a length of time had intervened, and such an entire change of circumstances had taken place, as wholly to remove the effect of the influence which had been brought to bear upon the prisoner, — as that the crowd had dispersed, or the prisoner had been taken to some other place where he could feel secure from any sudden burst of its fury. We are satisfied that the confession was made from fear, under that instinct which prompts us to avoid present danger and risk the future. The prisoner felt that it was necessary to appease the crowd.
A confession extorted in this way, may, or may not, be true. But there is no guaranty of its truth, and by the rules of evidence, it is inadmissible.
This case furnishes an apt illustration of the wisdom of the rule. If such evidence was received, crowds would always assemble when there was a charge of the commission of a horrid crime, in order to extort a confession. The prisoner is entitled to a venire de novo.
PER CURIAM,                                         Judgment reversed.